
	
		I
		112th CONGRESS
		1st Session
		H. R. 3084
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2011
			Mr. Quigley (for
			 himself and Mr. Dold) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To authorize the Director of the Federal Housing Finance
		  Agency to temporarily increase the conforming loan limits for Fannie Mae and
		  Freddie Mac that are applicable to high-cost sub-areas within
		  counties.
	
	
		1.Short titleThis Act may be cited as the
			 Mortgage Credit Availability Act of
			 2011.
		2.Authority for
			 temporary conforming loan limit increase for high-cost sub-areas
			(a)FHFA
			 determination of high-Cost sub-AreasFor each of 2012, 2013, and 2014, the
			 Director of the Federal Housing Finance Agency shall determine, for each county
			 that has a population exceeding 1,000,000 individuals, as determined based on
			 information from the most recent decennial census conducted by the Bureau of
			 the Census of the Department of Commerce, whether a significant share of the
			 population of such county resides, as of the commencement of such year, in
			 sub-areas of the county for which the median price for a 1-, 2-, 3-, or
			 4-family residence is more than three times the national median price for such
			 size residence.
			(b)Authority To
			 increase loan limits for certain sub-AreasWith respect to any
			 county for which the Director makes the determination under subsection (a) for
			 a year specified in such subsection, the Director shall strongly consider
			 increasing and, subject to subsection (c) of this section, may increase, with
			 respect to mortgages originated during such year, the limitation on the maximum
			 original principal obligation of a mortgage that may be purchased by the
			 Federal National Mortgage Association and the Federal Home Loan Mortgage
			 Corporation that is otherwise in effect (under section 302(b)(2) of the Federal
			 National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)) and section
			 305(a)(2) the Federal Home Loan Mortgage Corporation Act (12 U.S.C.
			 1754(a)(2)), respectively, or any other applicable provision of law) for any
			 size or sizes of residences for a contiguous, reasonably compact set of
			 sub-areas within such county for which the median price for such size or sizes
			 of residences exceeds three times the national median price for such size or
			 sizes of residences; except that if such county is located within a
			 Metropolitan Statistical Area, any such increase in such limitation on the
			 maximum original principal obligation of a mortgage that may be so purchased
			 shall apply to the entire Metropolitan Statistical Area.
			(c)General
			 limitation on loan limitsIn no case may the limitation on the
			 maximum original principal obligation of a mortgage for any size residence that
			 may be purchased by the Federal National Mortgage Association or the Federal
			 Home Loan Mortgage Corporation for a Metropolitan Statistical Area, county, or
			 a sub-area of a county, as determined under this section, exceed the maximum
			 dollar amount limitation for such size residence applicable to such Area,
			 county, or sub-area pursuant to section 302(b)(2) of the Federal National
			 Mortgage Association Charter Act or section 305(a)(2) the Federal Home Loan
			 Mortgage Corporation Act or any other applicable provision of law.
			
